Case 7:20-cv-00382-GEC-PMS Document 11 Filed 08/21/20 Page 1 of 1 Pageid#: 66


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


  JOWELL TRAVIS LEGENDRE,                            Civil Action No. 7:20-cv-00382
      Plaintiff,
                                                     MEMORANDUM OPINION
  v.
                                                     By: Glen E. Conrad
  OFFICER JOSEPH, et al,                             Senior United States District Judge
       Defendant(s),



         Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

 By order entered July 24, 2020, the court directed plaintiff to submit within 20 days from the

 date of the order the consent to withholding of filing fees form in order to complete the

 application to proceed in forma pauperis. Plaintiff was advised that a failure to comply would

 result in dismissal of this action without prejudice.

         More than 20 days have elapsed, and plaintiff has failed to comply with the described

 conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

 from the active docket of the court. Plaintiff may refile the claims in a separate action once

 plaintiff is prepared to comply with the noted conditions.

         The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

 Order to plaintiff.

                       21st day of August, 2020.
         ENTER: This _____



                                                __________________________________
                                                      Senior United States District Judge
